Citation Nr: 0736757	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-28 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a chronic low back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran had active military service from April 10 to 
August 1974, and from October 1975 to October 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified at a Travel 
Board hearing in July 2007 held in St. Petersburg, Florida.

The issue of entitlement to service connection for a low back 
disability (including the diagnosis of partial sacralization 
of the L5 vertebrae) is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By a February 1987 rating decision, the RO denied a claim 
of service connection for a low back injury, including lumbar 
strain and partial sacralization of the L5 vertebrae; notice 
of this decision was sent on March 5, 1987; and the veteran 
did not enter a notice of disagreement with this decision 
within one year of notice of the decision.  

2.  The additional evidence received since the February 1987 
rating decision, including service medical records associated 
with the claims file, is new, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for a low back disability.




CONCLUSIONS OF LAW

1.  The February 1987 rating decision that denied service 
connection for a low back disability (including lumbar strain 
and partial sacralization of the L5 vertebrae) became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20..302, 
20.1103 (2007).

2.  The requirements to reopen service connection for a low 
back disability have been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 
2000, the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  In 
this case, because the claim has been reopened, any 
deficiency regarding notice of the basis for a prior final 
denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
appellant's claims.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Reopening of Claim for Low Back Disability

The veteran filed his original claim for service connection 
for low back disability in October 1986.  By a February 1987 
rating decision, the RO denied service connection for a low 
back disability because the evidence received in connection 
with the claim revealed that a diagnosed partial 
sacralization of the L5 vertebrae was a constitutional or 
developmental abnormality, and failed to establish any 
relationship between this disorder and any disease or injury 
during military service.  Although notified of the denial of 
service connection in March 1987, the veteran did not appeal 
the decision by submitting a notice of disagreement; 
consequently, the February 1987 rating decision denial of 
service connection for a back disability became final.  
38 U.S.C.A. § 7105.  

The veteran filed this application to reopen his claim of 
service connection for a back disability in July 2002.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The pertinent regulation of 38 C.F.R. § 3.156(a) provides 
that: 

New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence 
means existing evidence that, by itself or when 
considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  

Evidence received since the RO's February 1987 decision is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 
3 Vet. App. 510 (1992).

In this case, the additional evidence added to the record 
since the February 1987 rating decision includes VA and 
private medical records, two VA examination reports, the 
veteran's written submissions and personal hearing testimony 
regarding in-service back injury, in-service symptoms, and 
post-service symptoms, and additional service medical 
records.  The service medical records show that the veteran 
was treated for multiple back strains, as well as injuries 
associated with multiple motor vehicle accidents.  Because 
the service medical records are relevant to the veteran's 
claim, pursuant to 38 C.F.R. § 3.156(c), the claim must be 
reopened and considered on the merits.   Because the 
additional evidence also includes evidence of in-service 
motor vehicle accidents or back injuries, and testimony 
regarding increased symptomatology in service, the Board 
finds that the additional evidence received since the 
February 1987 rating decision that is new relates to 
unestablished facts of in-service injury and permanent 
increase in severity of disability in service that are 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a low back disability.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a low back disability, and the claim 
is reopened; to this extent, the appeal is granted.


REMAND

A VA examination was conducted in November 2002, and the VA 
examiner confirmed that the veteran's disability was a 
"congenital anomaly."  Thus, the remaining issue in this 
case is whether the veteran's congenital disability was 
aggravated by or during his military service, beyond the 
natural progression of the disease.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2007).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service connected unless the disease is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b) 
(2007).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306.  See also VAOPGCPREC 
3-2003.

The January 2007 VA examiner indicated that an opinion as to 
the etiology of the veteran's current low back disability 
could not be given without resort to mere speculation.  The 
Board requires a clarification of this assessment, as to 
whether it is at least as likely as not that the veteran's 
currently diagnosed low back disabilities, including partial 
sacralization of the L5 vertebrae, were aggravated by or 
during his military service beyond the natural progression of 
the disease, including an opinion as to whether any in-
service low back injuries, including lumbar strain, motor 
vehicle accidents, or minor traumas associated with infantry 
duties permanently worsened the veteran's pre-existing low 
back disability.  Should the January 2007 VA examiner not be 
able to render such an opinion, a new VA orthopedic 
examination should be ordered to examine the veteran and 
provide the requested medical opinions.



Accordingly, the reopened claim for service connection for a 
low back disability is REMANDED to the AOJ for the following 
action:

1.  The AOJ should refer the veteran's 
reopened claim for service connection 
for a low back disability to the 
January 2007 VA examiner, and request 
that the VA examiner to offer an 
addendum to the January 2007 VA 
examination report to clarify his 
previous analysis.  Specifically, the 
January 2007 VA examiner should be 
asked to offer an opinion as to whether 
it is at least as likely as not (a 
50/50 probability or higher) that the 
veteran's current low back disability, 
including diagnosed partial 
sacralization of the L5 vertebrae, was 
aggravated by (permanently worsened 
during) military service.  If the 
examiner finds that the veteran's pre-
existing partial sacralization of the 
L5 vertebrae was aggravated by service, 
the examiner should offer the further 
opinion as to whether such worsening in 
service was due to in-service low back 
injuries, including lumbar strain, 
motor vehicle accidents, or minor 
traumas associated with infantry 
duties, or was due to the natural 
progress of the pre-existing partial 
sacralization of the L5 vertebrae. 

2.  If, and only if, the January 2007 
VA examiner is unable to render the 
opinions sought, the AOJ should 
schedule the veteran for another VA 
orthopedic examination in order to 
assess the low back disability, 
including the diagnosed partial 
sacralization of the L5 vertebrae.  In 
conjunction with the examination, the 
claims folder should be made available 
to the examiner for review, should be 
reviewed in conjunction with the 
examination, and a notation to the 
effect that this record review took 
place should be included in the 
examination report.  The examiner 
should conduct any appropriate studies 
to support the findings.  

The VA orthopedic examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50/50 probability 
or higher) that the veteran's current 
low back disability, including 
diagnosed partial sacralization of the 
L5 vertebrae, was aggravated by 
(permanently worsened during) military 
service.  If the examiner finds that 
the veteran's pre-existing partial 
sacralization of the L5 vertebrae was 
aggravated by service, the examiner 
should offer the further opinion as to 
whether such worsening in service was 
due to in-service low back injuries, 
including lumbar strain, motor vehicle 
accidents, or minor traumas associated 
with infantry duties, or was due to the 
natural progress of the pre-existing 
partial sacralization of the L5 
vertebrae.  The rationale for any 
opinion expressed should be stated in a 
legible report.  

3.  Thereafter, the RO should re-
adjudicate the veteran's claim for 
service connection for a low back 
disability.  If the benefit sought on 
appeal is not granted, the RO should 
issue the veteran and representative a 
supplemental statement of the case, and 
provide an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
Jeffrey Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


